Citation Nr: 0210458	
Decision Date: 08/26/02    Archive Date: 09/05/02

DOCKET NO.  99-18 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.  Evaluation of residuals of left foot injury to include 
fracture of the left cuboid, left ankle, and Lisfranc's 
injury involving the 1st and 2nd metatarsals, rated as 
10 percent disabling from August 8, 1998.

2.  Evaluation of residuals of surgical scars of the left 
foot, rated as noncompensably disabling from August 8, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from March 22, 1995, to 
August 7, 1998.  He also had 1 year, 6 months, and 7 days of 
active service prior to March 22, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
RO that granted a claim of service connection for residuals 
of left foot injury to include fracture of the left cuboid, 
left ankle, and Lisfranc's injury involving the 1st and 2nd 
metatarsals.  A 10 percent evaluation under 38 C.F.R. § 4.71a 
(Diagnostic Code 5010-5284) was assigned from August 8, 1998.  
The RO also granted a claim of service connection for a 
surgical scar of the left foot and assigned a noncompensable 
evaluation under 38 C.F.R. § 4.118 (Diagnostic Code 7805) 
from August 8, 1998.  (By a December 2001 rating action, the 
RO expanded this grant to include multiple scars.)

By rating action of November 1998, the RO also granted a 
claim of service connection for residuals of a fracture of 
the left radius including the forearm and wrist, and denied a 
claim of service connection for arthritis, multiple joint 
syndrome and pain affecting joints other than the left foot.  
The veteran filed an appeal.  Nevertheless, at a RO hearing 
in July 1999, the veteran expressed his desire to withdraw 
the issue of service connection for arthritis, multiple joint 
syndrome and pain.  Furthermore, in a written statement 
received in August 1999, the veteran expressed his desire to 
withdraw the issue of entitlement to a higher evaluation for 
left radius fracture, including the forearm and wrist.  
Therefore, those issues have been withdrawn and are not 
before the Board.  38 C.F.R. §§ 20.200, 20.202, 20.204 
(2001).

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  Analysis of such issues require consideration of the 
rating to be assigned effective from the date of award of 
service connection-in this case, August 8, 1998.

In a written statement of March 2002, the veteran's 
representative raised the issues of entitlement to service 
connection for bilateral pes planus and rheumatism secondary 
to service-connected left foot disability.  These issues have 
not yet been addressed by the RO and are consequently 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of left foot 
injury are manifested by pain on prolonged standing or 
walking, and some limitation of motion, resulting in no more 
than moderate foot impairment.

2.  The veteran's service-connected scarring includes a well 
healed but tender lateral scar.  


CONCLUSIONS OF LAW

1.  An evaluation higher than 10 percent from August 8, 1998, 
for residuals of left foot injury to include fracture of the 
left cuboid, left ankle, and Lisfranc's injury involving the 
1st and 2nd metatarsals is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.27, 4.40, 
4.45, 4.71a (Diagnostic Codes 5010, 5271, 5284) (2001).

2.  A 10 percent evaluation from August 8, 1998, for 
residuals of surgical scars of the left foot is warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.7, 4.27, 4.118 (Diagnostic Codes 7804, 7805) (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Foot Injury

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  Reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2001).  Furthermore, in cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson, 
supra.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that criteria which provide a rating on the basis of loss of 
range of motion require consideration of 38 C.F.R. §§ 4.40 
and 4.45.  Therefore, to the extent possible, the degree of 
additional debility caused by functional losses, such as 
pain, weakened movement, excess fatigability, or 
incoordination, should be noted in terms consistent with 
applicable rating criteria.  DeLuca, supra.  In cases where 
foot disability is rated in accordance with Diagnostic Code 
5284, consideration of §§ 4.40, 4.45 per DeLuca depends on 
the nature of the foot injury, and whether it involves 
limitation of motion.  VAOPGCPREC 9-98 (Aug. 14, 1998).  

The veteran's service-connected residuals of left foot 
injury, to include fracture of the left cuboid, left ankle, 
and Lisfranc's injury involving the 1st and 2nd metatarsals 
has been evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a (Diagnostic Code 5010-5284) (2001) from August 8, 1998.  
Diagnostic Code 5284 provides a 10 percent evaluation for 
moderate foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  A 20 percent evaluation is assignable for moderately 
severe foot injuries, and a 30 percent evaluation for severe 
foot injuries.  Id.  A 40 percent evaluation for foot 
injuries may be assigned if there is loss of use of the foot.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5284, note.  

In this regard, the Board notes that the term "moderately 
severe" as used in Diagnostic Code 5284 is not defined by 
regulation.  Nevertheless, the overall regulatory scheme 
relating to the feet and toes contemplates 20 percent ratings 
in cases where problems include such difficulties as 
dorsiflexion of all toes unilaterally and marked tenderness 
under the metatarsal heads.  See Diagnostic Code 5278 (no 
more than 10 percent is warranted even if the great toe is 
dorsiflexed).  A 20 percent rating may also be assigned when 
there is moderately severe malunion or nonunion of the tarsal 
or metatarsal bones.  See Diagnostic Code 5283.  

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
as degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, Code 5003.  
Where the ankle is involved, a 10 percent evaluation is 
assigned for moderate limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  A 20 percent evaluation is 
assigned for marked limitation of motion.  Id.  A 20 percent 
evaluation may also be assigned where the ankle is ankylosed 
in plantar flexion less than 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5270.  (Full range of motion of the ankle is 
from 0 degrees to 20 degrees in dorsiflexion, and from 
0 degrees to 45 degrees in plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2001).)

The criteria set forth under Diagnostic Code 5003 allow for a 
rating of 10 percent for each major joint or group of minor 
joints affected by limitation of motion, if this limitation 
is not otherwise compensable under the pertinent rating 
criteria.  In this regard, painful motion with joint 
pathology is considered productive of disability, entitled to 
at least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2001).  Because the ankle is a major joint, 
38 C.F.R. § 4.45 (2001), consideration must be given to these 
criteria as well.

Despite the veteran's contentions to the contrary, a review 
of the record indicates that an evaluation higher than 10 
percent for service-connected left foot disability, from 
August 8, 1998, is not warranted under Diagnostic Code 5283 
or 5284.  To warrant a 20 percent evaluation under Diagnostic 
Code 5283, the medical evidence would have to demonstrate 
that the veteran has moderately severe malunion of or 
nonunion of the tarsal or metatarsal bones.  To warrant a 
20 percent evaluation under Diagnostic Code 5284, the medical 
evidence would have to demonstrate that the veteran has foot 
injuries that are moderately severe; however, such debility 
is not shown by the evidence of record since August 1998.

When examined by VA in January 1999, the veteran had full 
range of motion of all toes.  Range of motion of the left 
ankle revealed dorsiflexion was 0 to 20 degrees  and plantar 
flexion was 0 to 45 degrees.  X-rays of the left ankle 
revealed three metallic screws and fusion of the cuneiform, 
1st and 2nd metatarsal bones.  Although VA outpatient 
treatment reports show that, in September 1999, an assessment 
of traumatic arthritis of the left ankle was provided, x-rays 
have not revealed evidence of such arthritis.  X-rays of the 
ankle taken in June 2000 revealed that a remote possibility 
of osteoid osteoma could not be excluded.  When examined by 
VA in June 2001, the veteran complained of experiencing pain 
on a daily basis in the left foot and ankle when he had 
movement of the foot, and on weight bearing.  He also 
reported stiffness in the morning, occasional swelling, and 
occasional sensation of locking.  It was noted that pain was 
precipitated by prolonged standing and walking.  Range of 
motion of the left ankle included active dorsiflexion of 15 
degrees and passive of 18 degrees (normal is 20 degrees).  
Full range of motion in plantar flexion was 42 degrees 
compared to a normal 45.  There was no pain on range of 
motion of the ankle, and no swelling or tenderness over the 
ankle.  The diagnoses included Lisfranc injury, left foot 
postoperative fusion of 1st and 2nd cuneiform bones to the 
metatarsal joints with three retained metallic screws.

In deciding that a higher evaluation is not warranted, the 
Board notes that, depending on the type of foot injury, 
Diagnostic Code 5284 may involve disability that includes 
limitation of motion, and thereby requires consideration of 
38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 9-98 (Aug. 14, 1998).  
In the veteran's case, because his service-connected left 
foot disability had been initially rated under Code 5010 for 
arthritis, the Board finds that limitation of motion is 
implicated in the 10 percent rating under Diagnostic Code 
5284.  Id.  (Degenerative and traumatic arthritis are rated 
in accordance with the criteria set forth in 38 C.F.R. § 
4.71a, Diagnostic Codes 5003 (2001), which specifically 
requires that arthritis be rated on the basis of limitation 
of motion under the appropriate codes.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
Diagnostic Code 5003.)  While the veteran's left foot has 
reportedly caused significant pain, it has not been shown to 
result in such disabling pain as to be productive of 
functional impairment which warrants consideration of 
assignment of a rating in excess of 10 percent under the 
criteria of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, 8 Vet. App. 
at 206-207.  While the term "moderately severe" is not 
defined by regulation, when compared with other comparable 
ratings for the feet, this term must be understood to require 
greater difficulties than those currently experienced by the 
veteran.  As suggested by the reference to other Diagnostic 
Codes, the veteran's difficulties are not tantamount to more 
than moderate impairment, even when pain and swelling are 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2001); 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca, 8 Vet. 
App. at 206-207.  Significantly, the Board notes that pain 
was apparently not a problem until after prolonged standing 
or walking.  Additionally, he had pain-free motion on 
examination.  Accordingly, the Board finds that the 10 
percent evaluation currently assigned takes into account his 
current symptoms and compensates him for "moderate" 
disability.  Diagnostic Code 5284.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  The Board also considered his 
testimony and his father's testimony at the July 1999 hearing 
regarding the severity of the veteran's left foot disability.  
While a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under the rating criteria is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran is not shown to possess, may provide evidence 
requiring medical knowledge.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Given the record as described above, the Board finds that 
there is no basis under any of the Diagnostic Codes discussed 
above for awarding an evaluation in excess of 10 percent at 
any time during the pendency of this claim.  Fenderson, 
supra.  The Board concludes that, for the reasons set out 
above, the preponderance of the evidence is against the claim 
for a higher evaluation.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; therefore, the claim for a higher 
evaluation must be denied.  Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

Scars

The Board has also considered whether the veteran is entitled 
to compensation for other residual impairment such as a scar.  
Any scar that resulted from the in-service injury may be 
assigned a compensable rating, but only if it is symptomatic 
in some way.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2001).  In the veteran's case, when examined by VA in 
June 2001, it was noted that the veteran had a 5 cm x 1 mm 
scar that was tender to touch.  There was slight depression, 
and the color was hyperpigmented as compared to the normal 
skin.  The diagnosis was surgical scars of the left foot that 
were well healed with residual sensitivity and tenderness to 
the lateral scar.  Given the tenderness noted objectively, at 
least of the lateral scar, the Board finds that the 
disability approximates the criteria for a compensable rating 
under Diagnostic Code 7804.  Therefore, a compensable 
evaluation based on disability due to scarring is warranted.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).  No scar was 
otherwise symptomatic or productive of functional loss in a 
manner that may be compensated.  

(The Board is cognizant of changes that will soon occur with 
respect to the rating criteria for rating diseases of the 
skin.  67 Fed. Reg. 49590 (July 31, 2002) (effective from 
August 30, 2002).  Nevertheless, because these changes are 
not effective as of the date the veteran's case was 
considered by the Board-August 21, 2002-no action will be 
taken with respect to these criteria.)

Extraschedular Considerations

The RO has alluded to the question of whether the veteran was 
entitled to ratings for his left foot on account of 
considerations outside the schedular rating criteria.  The 
Board, however, finds that the evidence does not tend to show 
that either service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards, so as to warrant the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (2001).  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The 
current evidence of record does not demonstrate that the left 
foot disability resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1 
(2001).  In the veteran's case, there is no indication that 
left foot problems are so unusually debilitating as to 
warrant a referral of his case for an extraschedular 
evaluation under § 3.321(b).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of the issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

The Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), which 
became effective during the pendency of this appeal.  The 
Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  A discussion of the pertinent VCAA and regulatory 
provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West Supp. 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(2001) (to be codified at 38 C.F.R. § 3.159(b)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West Supp. 2002).  In addition, 38 C.F.R. § 3.159(b), 66 
Fed. Reg. 45,630, details the procedures by which VA will 
carry out its duty to provide notice.  

In this case, the RO contacted the veteran in November 1998 
and requested him to provide evidence to support his claims.  
He was informed that evidence should be submitted within one 
year to allow for payment of benefits in association with the 
claim.  The RO also contacted the veteran in May 2001 and 
requested him to provide evidence of any treatment for 
service-connected disabilities since discharge from service.  
The RO also informed the veteran that the evidence should be 
submitted within 60 days if possible but within one year to 
allow for payment of benefits in association with the claim.  
The RO further notified the veteran of what action the RO had 
taken with respect to obtaining evidence in his claim 
including having obtained the veteran's treatment reports 
from the Topeka VAMC.  The RO also asked that he inform the 
RO if he had additional evidence to support his claims.  

In reviewing the amended § 5103(a), the Board finds that VA 
has complied with the notice requirements contained in 
§ 5103(a).  From the outset, the RO has informed the veteran 
of the bases on which the RO decided each claim and of the 
elements necessary to be granted the benefits sought.  This 
is evidenced by rating actions of November 1998 and December 
2001, a statement of the case issued in April 1999, a July 
1999 hearing officer's decision, and supplemental statements 
of the case issued in September 1999 and January 2002, which 
informed him of the applicable law and regulations.  
Specifically, these documents show that the RO notified the 
veteran of the development of his claims, the type of 
evidence needed to prove his claims, and of which evidence, 
if any, would be obtained by the veteran, and which evidence, 
if any, would be retrieved by VA.  38 U.S.C.A. § 5103(a) 
(West Supp. 2002).  These documents also show that VA has 
provided the veteran with a recitation of the pertinent 
statutes and regulations, and discussion of the application 
of each to the evidence.  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding evidence to be obtained.  
The Board finds that VA has obtained all records from sources 
identified by the veteran, including his post-service VA 
treatment records.  Moreover, the veteran has been afforded 
VA examinations to evaluate the severity of his service-
connected disabilities in January 1999 and June 2001.  He 
also provided testimony at the RO in July 1999.  

The veteran has not alleged that there is any outstanding 
evidence that would support his contentions, other than that 
already requested of him and obtained by VA.  After a review 
of the evidence, the Board is not aware of any such evidence, 
and concludes that VA has complied with the duty-to-assist 
requirements under the provisions of 38 U.S.C.A. § 5103A and 
newly promulgated 38 C.F.R. § 3.159(c)-(e).  

Under the circumstances of this case, the Board concludes 
that a remand for further action under the VCAA will serve no 
meaningful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Consequently, 
further development of these claims and further expending of 
VA's resources are not warranted.  


ORDER

An evaluation higher than 10 percent for residuals of left 
foot injury to include fracture of the left cuboid, left 
ankle, and Lisfranc's injury involving the 1st and 2nd 
metatarsals is denied.

A 10 percent evaluation for residuals of surgical scars of 
the left foot from August 8, 1998, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

